            Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK
________________________________________

 ANDREW PERRONG
 1657 THE FAIRWAY #131
 JENKINTOWN, PA 19046

                Plaintiff Pro-Se.
                                                      Case No.    20-cv-4056
 v.

 NATURAL SYNTHETICS INC D/B/A ITSME                    JURY TRIAL DEMANDED
 874 WALKER RD. STE C.
 DOVER, DE 19904

 AND

 AAKASH SASTRY
 222 E 17TH ST. APT 3
 NEW YORK, NY 10003

        Defendants.



                                         COMPLAINT

                                    Preliminary Statement

       1.      Plaintiff Andrew Perrong (“Plaintiff”), brings this action under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal statute enacted in response to

widespread public outrage about the proliferation of intrusive, nuisance telemarketing practices.

See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 745 (2012).

       2.      Natural Synthetics, Inc and Aakash Sastry (“Natural Synthetics,” “Sastry,” or

“Defendants”) sent pre-programmed telemarketing text messages to Plaintiff without his consent,

which is prohibited by the TCPA.




                                                1
            Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 2 of 15



       3.      The Plaintiff never consented to receive such automated messages, which were

placed to him for telemarketing purposes, specifically to advertise and encourage Plaintiff to

download Defendants’ telephone app.

                                              Parties

       4.      Plaintiff Andrew Perrong is a Pennsylvania resident, and a resident of the Eastern

District of Pennsylvania. His mailing address is 1657 The Fairway #131, Jenkintown, PA 19046.

       5.      Defendant Natural Synthetics is a Delaware corporation with its principal place of

business in New York, NY. The Defendant engages in telemarketing in this district, as well as

into Pennsylvania, as it did with the Plaintiff. Its address for service of process is 874 Walker Rd.

Ste C, Dover, DE 19904.

       6.      Defendant Aakash Sastry is the owner and sole employee of Natural Synthetics,

and is, by admission, responsible for its TCPA compliance and marketing strategy. His mailing

address is 222 E. 17th St. Apt 3, New York, NY 10003.

                                      Jurisdiction & Venue

       7.      The Court has federal question subject matter jurisdiction over these TCPA

claims pursuant to 28 U.S.C. § 1331. Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740 (2012).

       8.      The Court has supplemental subject matter jurisdiction over the related state law

claims, which form part of the same case or controversy pursuant to 28 U.S.C. § 1367(a).

       9.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because Defendants reside in

this District, and all Defendants are residents of the State of New York.

                          The Telephone Consumer Protection Act

       10.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .



                                                 2
           Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 3 of 15



can be an intrusive invasion of privacy [.]” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

The TCPA Prohibits Automated Telemarketing Calls and Text Messages

        11.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice … to any telephone

number assigned to a … cellular telephone service…or any service for which the called party is

charged for the call.” See 47 U.S.C. § 227(b)(1)(A)(iii).

        12.     Text messages are treated as “calls” for the purposes of the TCPA. Duran v. La

Boom Disco, Inc., 955 F.3d 279, 281 n.4 (2d Cir. 2020).

        13.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). See 47 U.S.C. § 227(b)(3).

        14.     The TCPA also makes it unlawful to violate any of its implementing provisions

codified in 47 C.F.R. § 64.1200, and provides a private cause of action to person who receive

calls in violation of this subsection. See 47 U.S.C. § 227(c)(5).

        15.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers, services for which the called

party is charged for the call, and residential lines. Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”




                                                   3
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 4 of 15




In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


The Growing Problem of Automated Telemarketing

       16.    “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls, FCC, (July 22, 2016,

10:30 AM), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

[https://archive.is/w2afC] (statement of FCC chairman).

       17.    “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       18.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Fed. Trade Comm’n, FTC Releases FY 2017 National Do-

Not-Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-nationaldo-not-call-registry-data-book-dnc

[https://archive.is/oPZSW].

       19.    The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html

                                               4
           Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 5 of 15



[https://archive.is/mS9Fb]; see also Katherine Bindley, Why Are There So Many Robocalls?

Here’s What You Can Do About Them, Wall St. J. (July 4, 2018, 10:30 PM),

https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-can-do-about-

them-1530610203 [https://archive.is/V2UYp].

       20.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years. U.S. Endures 4.7 Billion Robocalls in July, According to YouMail Robocall Index,

YouMail (Aug. 6, 2019, 9:00 AM), https://www.prnewswire.com/news-releases/us-endures-4-7-

billion-robocalls-in-july-according-to-youmail-robocall-index-300895976.html

[https://archive.is/pnU5s].

       21.     According to online robocall tracking service “YouMail,” 5.6 billion robocalls

were placed in October 2019 at a rate of approximately 180.6 million per day. Robocall Index,

YouMail, https://robocallindex.com/ [https://archive.is/fwZD8]. In 2019, YouMail’s robocall

totals exceeded 58.5 billion. Historical Robocalls By Time, YouMail,

https://robocallindex.com/history/time [https://archive.is/XWefY].

       22.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. Consumer Complaint Data Center, FCC, www.fcc.gov/consumer-help-center-data

[https://archive.is/wip/ojuBF].



The TCPA Imposes Personal Liability on Those Who Commission Telemarketing Calls
      23.   Under the TCPA, an individual such as Sastry may be personally liable for the

acts alleged in this Complaint pursuant to the Communications Act of 1934, of which the TCPA

is a part, which reads, inter alia: “[T]he act, omission, or failure of any agent, or other person

                                                  5
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 6 of 15



acting for or employed by any common carrier or user, acting within the scope of his

employment, shall in every case be deemed to be the act, omission, or failure of such carrier or

user as well as of that person.” 47 U.S.C. § 217.

       24.     This Court has held that individuals may be personally liable for violations of the

TCPA when they had direct, personal participation in or personally authorized the violative

conduct. Bais Yaakov of Spring Valley v. Graduation Source, LLC, No. 14-CV-3232 (NSR),

2016 WL 1271693, at *6 (S.D.N.Y. Mar. 29, 2016).


                                        Factual Allegations

       25.     Defendants own and operate an iPhone app called “ItsMe,” which is advertised as

an app which is used to “meet people as your avatar.” See https://itsme.cool/

[https://archive.is/OW1QL].

       26.     To generate new downloads and users of the app, Defendants rely on

indiscriminate telemarketing via text messaging.

       27.     One of the telemarketing strategies used by Defendants requires potential users of

the app to provide the app access to the user’s contact book before they can use it under the

guide of being able to find other friends on the app.

       28.     In reality, providing this permission causes the user’s contact book to be uploaded

to Defendants’ Twilio account, which in turn sends out a pre-programmed text message blast

using the Twilio Text Message API to persons stored in the user’s contact book, whether or not

they have an iPhone.

       29.     Indeed, the app’s reviews on Apple’s App Store are filled with numerous one-star

comments from users which state that, after providing the app permission to access the user’s

contact book, the app indiscriminately mass texts a link itself to all or most of the user’s contacts


                                                    6
           Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 7 of 15



without the user’s knowledge or consent. See generally Reviews of Itsme: Make New Friends,

Apple, https://apps.apple.com/us/app/itsme-make-new-friends/id1289087191#see-all/reviews

[https://archive.is/gnQtC].

        30.    Defendants maintain no record of which user is alleged to have or initiated the

“invitation,” because the app harvests contact books indiscriminately, imports them into a large

database, and mass-mails itself to the user’s contacts, usually without the user’s consent, and

certainly not with the recipient’s consent.

        31.    The Twilio Text Message API is an ATDS that boasts the ability to send

messages using artificial intelligence “bots” that can send up to one billion messages at once.

Programmable SMS, Twilio, https://www.twilio.com/sms [https://archive.is/QnmNf].

        32.    ItsMe’s malware-like behavior is reminiscent of the mass-mailing e-mail worms

of the late ‘90s and early 2000s, where an e-mail would spread automatically to a user’s contact

book when an action was performed in an attempt to read a purported message, such as a card or

love letter.

        33.    Particularly ironic in this time of COVID-19, ItsMe’s marketing strategy relies on

the app to “go viral” through replication using text message spam in order to expand its user

base. See Lars Ljungholm (u/eljungholm), ItsMe App, Is it a Scam?, Reddit (Apr. 17, 2020 7:53

PM EST), https://www.reddit.com/r/Scams/comments/g3dhk1/itsme_app_is_it_a_scam/

[https://archive.is/XMIcD].

        34.    Neither ItsMe nor Sastry are registered to conduct telemarketing in Pennsylvania,

despite so doing, in direct violation of the Pennsylvania Telemarketer Registration Act. 73 Pa.

Cons. Stat. § 2241 (2020).




                                                 7
            Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 8 of 15



The Text Messages to the Plaintiff, Mr. Perrong

       35.     Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       36.     Mr. Perrong’s cellular residential telephone number is (215) 208-XXXX (the

“208 Number”).

       37.     Mr. Perrong’s private telephone number is (215) 791-XXXX (the “791 Number”).

Mr. Perrong is charged for every text message sent and received using this number.

       38.     Both numbers are on the National Do-Not-Call Registry, as well as the

Pennsylvania Do-Not-Call Registry.

       39.     On May 18, 2020 at 12:53 AM, Mr. Perrong received a pre-programmed text

message on the 208 Number from the number 858-434-5905 which read, “Hey Andrew, your

friend invited you to chat on Itsme: http://apps.apple.com/app/id1289087191 ✨.”

       40.     On May 18, 2020 at 12:54 AM, a minute later, Mr. Perrong received a pre-

programmed text message on the 791 Number from the number 858-434-5817 which read, “Hey

Andrew, your friend recommended you to join Itsme: http://apps.apple.com/app/id1289087191

✨.”

       41.     It is incongruous that any user of the app, if any, that knew Plaintiff would

simultaneously take affirmative action to text both of Plaintiff’s telephone numbers, at the same

time, at 12:53 in the morning, especially given Plaintiff’s position as a consumer protection

advocate.

       42.     Instead, the messages were sent through and utilized an artificial intelligence and

pre-programmed automated message technology known as the Twilio API.

       43.     Mr. Perrong never consented to receive these text messages, either through the

use of automated means or otherwise.

                                                  8
           Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 9 of 15



        44.     Mr. Perrong spoke with Defendant Sastry in an attempt to get more information

about Defendants’ marketing strategy and to attempt to resolve the matter prior to filing. Sastry

admitted that he was responsible for the message program, explained that it used the Twilio API,

admitted that his use of the service without Mr. Perrong’s consent was a “legal grey area,” and

promised to send Mr. Perrong a copy of ItsMe’s Do-Not-Call policy, which Mr. Perrong still has

not received as of the date of filing.

        45.     Mr. Perrong was harmed by these messages. They deprived Mr. Perrong of

legitimate use of his phones because the phone line was tied up during the process of its receipt

and his privacy was improperly invaded. They used up storage space, bandwidth, and electricity.

Mr. Perrong was charged for the message sent to the 791 Number. Moreover, these messages

injured Mr. Perrong because they were frustrating, obnoxious, annoying, were a nuisance and

disturbed the solitude of Mr. Perrong.


                      Defendants’ Liability for the Telemarketing Messages
        46.     It is unclear at this stage how Defendants exactly initiated the messages at issue.

        47.     If the Defendants initiated the messages themselves, they are directly liable for

any TCPA violations.

        48.     Even if, however, Defendants sent the messages at the urging of a third party,

they are still legally responsible for the calls.

        49.     The Federal Communication Commission (“FCC”), the entity tasked with

promulgating rules and orders related to enforcement of the TCPA, has explained that its “rules

generally establish that the party on whose behalf a solicitation is made bears ultimate

responsibility for any violations.” See In re Rules & Regulations Implementing the TCPA, 10

F.C.C. Rec. 12391, 12397 (1995).



                                                    9
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 10 of 15



        50.      In its January 4, 2008 ruling, the FCC reiterated that a company on whose behalf

a telephone call is made bears the responsibility for any violations. Id. (specifically recognizing

“on behalf of” liability in the context of an autodialed or prerecorded message call sent to a

consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

        51.      On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers such as Defendants may not avoid liability by outsourcing telemarketing to

third parties:

        [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
        activities to unsupervised third parties would leave consumers in many cases
        without an effective remedy for telemarketing intrusions. This would particularly
        be so if the telemarketers were judgment proof, unidentifiable, or located outside
        the United States, as is often the case. Even where third-party telemarketers are
        identifiable, solvent, and amenable to judgment limiting liability to the telemarketer
        that physically places the call would make enforcement in many cases substantially
        more expensive and less efficient, since consumers (or law enforcement agencies)
        would be required to sue each marketer separately in order to obtain effective relief.
        As the FTC noted, because “[s]ellers may have thousands of ‘independent’
        marketers, suing one or a few of them is unlikely to make a substantive difference
        for consumer privacy.

In re Dish Network Petition (May 2013 FCC Ruling), 28 F.C.C. Rec. 6574, 6588 (2013)

(internal citations omitted).

        52.      More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer, a seller is

liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to make

the calls. Id. at 6586.

        53.      The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

                 [A]pparent authority may be supported by evidence that the seller allows
                 the outside sales entity access to information and systems that normally
                 would be within the seller’s exclusive control, including: access to detailed

                                                  10
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 11 of 15



                information regarding the nature and pricing of the seller’s products and
                services or to the seller’s customer information. The ability by the outside
                sales entity to enter consumer information into the seller’s sales or customer
                systems, as well as the authority to use the seller’s trade name, trademark
                and service mark may also be relevant. It may also be persuasive that the
                seller approved, wrote or reviewed the outside entity’s telemarketing
                scripts. Finally, a seller would be responsible under the TCPA for the
                unauthorized conduct of a third-party telemarketer that is otherwise
                authorized to market on the seller’s behalf if the seller knew (or reasonably
                should have known) that the telemarketer was violating the TCPA on the
                seller’s behalf and the seller failed to take effective steps within its power
                to force the telemarketer to cease that conduct.

Id. at 6592.

        54.     Finally, the May 2013 FCC Ruling states that called parties may obtain “evidence

of these kinds of relationships . . . through discovery, if they are not independently privy to such

information.” Id. at 6592-93. Moreover, evidence of circumstances pointing to apparent authority

on behalf of the telemarketer “should be sufficient to place upon the seller the burden of

demonstrating that a reasonable consumer would not sensibly assume that the telemarketer was

acting as the seller’s authorized agent.” Id. at 6593.


                                           Legal Claims


                                         Count One:
                 Violation of the TCPA’s Prohibition Against Telemarketing
                          Via Pre-Programmed Message and ATDS

        55.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        56.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(b), by making calls, except for emergency purposes, to




                                                  11
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 12 of 15



the telephone numbers of Plaintiff using an ATDS and/or artificial or prerecorded and

preprogrammed message.

        57.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(b), Plaintiff is entitled

to an award of $500 in damages for each and every call made to his telephone numbers using an

ATDS and/or artificial or prerecorded and preprogrammed message in violation of the statute,

pursuant to 47 U.S.C. § 227(b)(3)(B).

        58.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the TCPA, 47 U.S.C. § 227(b), by making calls, except for emergency purposes, to any

telephone numbers using an ATDS and/or artificial or prerecorded voice in the future.

        59.     The Defendants’ violations were negligent and/or knowing.

                                          Count Two:
                 Violation of the Pennsylvania Telemarketer Registration Act
                                    73 Pa. Cons. Stat. § 2241

        60.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        61.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the Pennsylvania Telemarketer Registration Act (“PTRA”), 73 Pa. Cons. Stat. §

2241, including by making calls to Plaintiff’s numbers, on the Pennsylvania Do-Not-Call

registry, without registration and between the hours of 9:00 PM and 8:00 AM.

        62.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the PTRA, 73 Pa. Cons. Stat. § 2241, Plaintiff is



                                                  12
          Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 13 of 15



entitled to an award of $300 in damages for each and every call made to his telephone numbers

in violation of the statute, pursuant to the Pennsylvania Unfair Trade Practices and Consumer

Protection Law, 73 Pa. Cons. Stat. § 201.

        63.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from

violating the PTRA in the future.

                                         Count Three:
                      Violation of the TCPA’s Implementing Regulations
                                Codified at 47 C.F.R. § 64.1200

        64.     Plaintiff Perrong incorporates the allegations from all previous paragraphs as if

fully set forth herein.

        65.     The foregoing acts and omissions of Defendants and/or their affiliates, agents,

and/or other persons or entities acting on Defendants’ behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(c), codified at 47 C.F.R. § 64.1200, by, inter alia,

refusing to scrub against the National Do-Not-Call registry, refusing to provide Mr. Perrong a

copy of Defendants’ Do-Not-Call policy, and making calls outside the hours of 8:00 AM and

9:00 PM, to Mr. Perrong’s telephone numbers.

        66.     As a result of Defendants’ and/or their affiliates, agents, and/or other persons or

entities acting on their behalf’s violations of the TCPA, 47 U.S.C. § 227(c), Plaintiff is entitled to

an award of $500 in damages for each and every call and violation made to his telephone

numbers in violation of the TCPA’s implementing regulations codified at 47 C.F.R. § 64.1200,

pursuant to 47 U.S.C. § 227(c)(5)(B).

        67.     Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendants

and/or their affiliates, agents, and/or other persons or entities acting on their behalf from



                                                  13
            Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 14 of 15



violating the TCPA, 47 U.S.C. § 227(c), by making calls in violation of any of the TCPA’s

implementing regulations in the future.

       68.      The Defendants’ violations were negligent and/or knowing.

                                            Relief Sought

       WHEREFORE, Plaintiff requests the following relief:

       A.       Injunctive relief prohibiting Defendants from calling telephone numbers

                advertising their goods or services using an ATDS and/or artificial or prerecorded

                voice, and/or in violation of the PTRA, and/or in violation of the TCPA’s

                implementing regulations.

       C.       Because of Defendants’ violations of the TCPA’s ATDS restrictions, Plaintiff

                Perrong seeks for himself $500 in damages for each violation or—where such

                regulations were willfully or knowingly violated—up to $1,500 per violation,

                pursuant to 47 U.S.C. § 227(b)(3).

       D.       Because of Defendants’ violations of the PTRA, Plaintiff Perrong seeks for

                himself $300 in damages for each violation, pursuant to 73 Pa. Cons. Stat. § 201-

                9.2(a).

       E.       Because of Defendants’ violations of the TCPA’s implementing regulations,

                Plaintiff Perrong seeks for himself $500 in damages for each violation or—where

                such regulations were willfully or knowingly violated—up to $1,500 per

                violation, pursuant to 47 U.S.C. § 227(c)(5).

       E.       Such other relief as the Court deems just and proper.




                                                 14
        Case 1:20-cv-04056-UA Document 1 Filed 05/26/20 Page 15 of 15



      Plaintiff requests a jury trial as to all claims of the complaint so triable.



Dated: May 26, 2020



                                              _______________________/s/_______________
                                                                          Andrew Perrong
                                                                           Plaintiff Pro-Se
                                                                   1657 The Fairway #131
                                                                    Jenkintown, PA 19046
                                                                     Phone: 215-791-6957
                                                                  Facsimile: 888-329-0305
                                                                 andyperrong@gmail.com




                                              15
